UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1428


KANZORA N. ROBINSON,

                Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General of the United States,

                Defendant - Appellee.



                            No. 11-1565


KANZORA N. ROBINSON,

                Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General of the United States,

                Defendant - Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.       Cameron McGowan Currie,
District Judge. (3:09-cv-00208-CMC)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Kanzora N. Robinson, Appellant Pro Se.    Michael Elston, UNITED
STATES POSTAL SERVICE, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Kanzora    N.     Robinson          appeals    the        district      court’s

orders dismissing her civil action following a jury trial and

denying her motion to obtain a trial transcript at government

expense.       The jury found that Robinson failed to prove that she

was     terminated        from     her        employment       in        retaliation          for

discrimination       complaints,         in    violation       of    Title       VII    of   the

Civil    Rights     Act   of     1964,    as       amended.        In    the    first     order

appealed, Robinson disagrees with the jury’s findings.                                   We do

not review credibility determinations on appeal.                               United States

v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996); see United States

v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989) (holding that this

Court is bound by jury’s credibility determinations).                                   In the

second    order     appealed,      Robinson         fails     to    establish       that     her

appeal was not frivolous but presents a substantial question.

28    U.S.C.    §   753(f)     (2006).         Accordingly,         we    deny    Robinson’s

motion for appointment or assignment of counsel and Appellee’s

motion to dismiss appeal or for summary affirmance, and affirm

both district        court     orders     appealed.           We    dispense      with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                       AFFIRMED

                                               3